Citation Nr: 0920686	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-36 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
based on the character of discharge from active duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The appellant served from December 1982 to September 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

In September 2007, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record with respect to the 
Appellant's claim reveals that further development is 
necessary before the Board can adjudicate the issue on 
appeal.

It appears that the service personnel records in the claims 
file are not complete.  The record does not contain the 
appellant's performance appraisals or information on the 
nonjudicial punishment he received for disobeying a lawful 
order from his superior officer in charge (OIC) and without 
authority absented himself from his appointed place of duty.  
The record also does not contain any military proceedings or 
the determination to discharge the appellant under other than 
honorable condition.  Thus, the Board concludes that the 
complete service personnel records should be obtained and 
associated with the claims folder.



Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
appellant's complete service personnel 
records to include his performance 
evaluations. All attempts to obtain 
these records should be documented in 
the claims folder, as well as any 
responses, including negative, received 
in response to the requests.  If after 
the above steps have been taken and VA 
concludes that it is reasonably certain 
that further efforts to obtain the 
records would be futile, VA will 
provide the appellant with notice of 
that fact as required under 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e) 
and allow an appropriate period of time 
for the appellant to respond.  

2.	Upon completion of the foregoing, the 
RO should readjudicate the appellant's 
claim of entitlement to VA benefits.  
If the benefit sought on appeal remains 
denied, the RO should provide the 
appellant and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	
	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




